Exhibit 4.21 AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 30, 2006, as amended and restated as of February 23, 2007, among AXTEL, S.A.B. DE C.V., as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, VARIOUS FINANCIAL INSTITUTIONS, as Lenders, CITIBANK, N.A., as the Administrative Agent, and BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Bookrunner Page ARTICLE IDEFINITIONS 1 SECTION 1.1 Certain Defined Terms 1 SECTION 1.2 Other Interpretive Provisions 22 SECTION 1.3 Accounting Principles 23 ARTICLE IITHE CREDITS 23 SECTION 2.1 Amounts and Terms of Commitments 23 SECTION 2.2 Notes 23 SECTION 2.3 Procedure for Borrowing 24 SECTION 2.4 Prepayments 24 SECTION 2.5 Repayment 25 SECTION 2.6 Interest 25 SECTION 2.7 Fees 26 SECTION 2.8 Computation of Fees and Interest 26 SECTION 2.9 Payments by Credit Parties 27 SECTION 2.10 Sharing of Payments, Etc. 28 ARTICLE IIITAXES AND ILLEGALITY 28 SECTION 3.1 Taxes 28 SECTION 3.2 Illegality 31 SECTION 3.3 Increased Costs and Reduction of Return 31 SECTION 3.4 Funding Losses 32 SECTION 3.5 Inability to Determine Rates 33 SECTION 3.6 Certificates of the Lenders and Agents 34 SECTION 3.7 Substitution of Lenders 34 SECTION 3.8 Survival 34 ARTICLE IVCONDITIONS PRECEDENT 34 SECTION 4.1 Conditions Precedent to Amendment and Restatement 34 SECTION 4.2 Satisfaction of Conditions Precedent 38 ARTICLE VREPRESENTATIONS AND WARRANTIES 38 SECTION 5.1 Representations and Warranties 38 Page ARTICLE VICOVENANTS 44 SECTION 6.1 Affirmative Covenants 44 SECTION 6.2 Negative Covenants 50 ARTICLE VIIDEFAULT/REMEDIES 59 SECTION 7.1 Default/Remedies 59 SECTION 7.2 Acceleration 62 SECTION 7.3 Rights Not Exclusive 63 ARTICLE VIIITHE AGENTS 63 SECTION 8.1 Appointment and Authorization 63 SECTION 8.2 Delegation of Duties 63 SECTION 8.3 No Liability of Agent-Related Persons 63 SECTION 8.4 Reliance by the Agent-Related Persons 64 SECTION 8.5 Notice of Default 64 SECTION 8.6 Credit Decision 64 SECTION 8.7 Indemnification of Agent-Related Persons 65 SECTION 8.8 The Agent-Related Persons in Their Individual Capacity 65 SECTION 8.9 Successor Agent 66 ARTICLE IXGUARANTY 66 SECTION 9.1 Guaranty 66 SECTION 9.2 Guaranty Unconditional 67 SECTION 9.3 Discharge only upon Payment in Full;Reinstatement in Certain Circumstances 67 SECTION 9.4 Waiver by the Guarantors 67 SECTION 9.5 Subrogation 68 SECTION 9.6 Stay of Acceleration 68 ARTICLE XMISCELLANEOUS 68 SECTION 10.1 Amendments and Waivers 68 SECTION 10.2 Notices 69 SECTION 10.3 No Waiver; Cumulative Remedies 71 Page SECTION 10.4 Costs and Expense 71 SECTION 10.5 Borrower Indemnification 72 SECTION 10.6 Payments Set Aside 73 SECTION 10.7 Successors and Assigns 73 SECTION 10.8 Assignments, Participations, etc 73 SECTION 10.9 Set-off 75 SECTION 10.10 Notification of Addresses, Lending Offices, Etc. 75 SECTION 10.11 Counterparts 76 SECTION 10.12 Severability 76 SECTION 10.13 Third Party Beneficiaries 76 SECTION 10.14 Governing Law and Jurisdiction 76 SECTION 10.15 Waiver of Jury Trial 78 SECTION 10.16 Judgment 78 SECTION 10.17 Entire Agreement 79 SECTION 10.18 Use of Names and Marks 79 SECTION 10.19 Use of English Language 79 SECTION 10.20 No Partnership, Etc. 79 SECTION 10.21 Confidentiality. 80 SCHEDULES SCHEDULE 2.1 Commitments and Pro Rata Shares SCHEDULE 5.1(b) Consents and Governmental Approvals Required for Financing SCHEDULE 5.1(c) Indebtedness and Contingent Obligations SCHEDULE 5.1(f) Equity Investments SCHEDULE 5.1(i) Governmental Approvals SCHEDULE 5.1(l) Legal Proceedings SCHEDULE 6.1(j) Released Liens and Release Documentation SCHEDULE 6.1(k)(1) Material Concessions SCHEDULE 6.1(k)(2) Acquisition Documents SCHEDULE 6.2(a)(vii) Continuing Existing Liens SCHEDULE 10.2 Lending Offices; Addresses for Notices EXHIBITS EXHIBIT A-1 Form of Note for Dollar Loans EXHIBIT A-2 Form of Note for Peso Loans EXHIBIT B Form of Notice of Borrowing EXHIBIT C Form of Assignment Agreement EXHIBIT D Form of Subsidiary Joinder Agreement EXHIBIT E Forms of Opinions This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 30, 2006, as amended and restated as of February 23, 2007 (this “Agreement”), among: (a)AXTEL, S.A.B. DE C.V., a Mexican sociedad anónima bursátil de capital variable (the “Borrower”), (b)CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, (c)VARIOUS FINANCIAL INSTITUTIONS, as lenders (the “Lenders”), (d)CITIBANK, N.A., as the Administrative Agent (in such capacity, the “Administrative Agent”), and (e) BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent (in such capacity, the “Peso Agent”). WHEREAS, the Borrower and the Guarantors are party to the Credit Agreement, dated as of November30, 2006 (as heretofore amended, the “Existing Credit Agreement”), with certain of the Lenders and Citicorp North America Inc., the Administrative Agent and the Peso Agent; WHEREAS, the Existing Loans were funded in accordance with the terms of the Existing Credit Agreement; and WHEREAS, the Borrower, the Administrative Agent, the Peso Agent and the Lenders desire to amend and restate the Existing Credit Agreement in order to, among other matters, extend the Maturity Date to the Principal Payment Date in February, 2012, reduce the Applicable Base Rate Margin and Applicable Margin and reflect the removal of Citicorp North America Inc. as a Lender and the addition of other parties as Lenders hereunder (the “New Lenders”) with the respective Commitments as indicated on Schedule2.1. NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree that as of the Restatement Date (subject to satisfaction of the conditions precedent set forth in ArticleIV) (i) the Existing Credit Agreement shall be amended and restated in its entirety as follows, (ii) Citicorp North America Inc. shall no longer be a Lender hereunder and (iii) the New Lenders shall be Lenders under the Existing Credit Agreement as amended and restated hereby with the respective Commitments as indicated by Schedule 2.1: ARTICLE I DEFINITIONS SECTION 1.1Certain Defined Terms. As used in this Agreement, the following terms shall have the following meanings: “Acquisition” shall mean the acquisition by the Borrower in 2006 of all of the Capital Stock in Avantel and substantially all of the assets and all of the Capital Stock of Avantel Infraestructura and its Subsidiaries, pursuant to the acquisition agreements described on Schedule6.1(k)(2). “Acquisition Documentation” shall mean the agreements relating to the Acquisition described on Schedule6.1(k)(2). “Additional Amounts” shall have the meaning set forth in Section3.1(b)(i). Credit Agreement 1 “Administrative Agent” shall have the meaning set forth in the preamble. “Administrative Agent’s Payment Office” shall mean, with respect to payment in Dollars, the address for such payments to the Administrative Agent set forth on Schedule10.2 or such other address as the Administrative Agent may specify from time to time to the other parties hereto. “Affected Lender” shall have the meaning set forth in Section3.7. “Affiliate” shall mean, as to any Person, any other Person who is directly or indirectly Controlled by, under common Control with or Controls such Person. “Agent” shall mean each of the Administrative Agent and the Peso Agent. “Agent-Related Persons” shall mean the Agents, any successor thereto in such capacity hereunder and the Lead Arranger, together with their respective Affiliates or in their other capacities, and the officers, directors, employees, counsel, agents and attorneys-in-fact of any such Person(s). “Agreement” shall have the meaning set forth in the preamble. “Applicable Base Rate Margin” shall mean 0.50% per annum. “Applicable Law” shall mean any applicable statute, law, regulation, ordinance, rule, judgment, rule of common law, order, decree, approval (including any Governmental Approval), concession, grant, franchise, license, agreement, directive, guideline, policy, requirement or other governmental restriction or any similar form of decision of, or determination by (or any interpretation or administration of any of the foregoing by), any Governmental Authority, whether in effect as of the Restatement Date or thereafter (including any Environmental Law). “Applicable Margin” shall mean 1.50% per annum. “Assignee” shall have the meaning set forth in Section10.8(a). “Assignment Agreement” shall have the meaning set forth in Section10.8(a). “Attorney Costs” shall mean all fees and disbursements of any law firm or other external counsel (but of not more than one firm or other external counsel for all Financing Parties per jurisdiction at any time) or notarial fees. “Auditors” shall mean KPMG Cardenas Dosal, S.C. or a replacement thereof appointed by the Borrower and approved by the Required Lenders; it being agreed that no such approval shall be required if such replacement is a member company or Affiliate of any one of the “Big Four” accounting firms. “Authorized Officer” shall mean, with respect to any Person, its Chief Executive Officer (Director General), Chief Financial Officer (Director de Finanzas), Treasurer (Tesorero), Comptroller (Contralor) or any more senior officer. Credit Agreement 2 “Avantel” shall mean Avantel, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable. “Avantel Companies” shall mean Avantel, Avantel Infraestructura and their Subsidiaries as of the Closing Date. “Avantel Infraestructura” shall mean Avantel Infraestructura, S. de R.L. de C.V., a Mexican sociedad de responsabilidad limitada de capital variable. “Avantel/Telmex IRU” shall mean the indefeasible right to use certain telecommunications capacity pursuant to an agreement between Avantel and Telmex originally entered into on January 2, 2006. “Banco de MéxicoReplacement Rate” shall have the meaning set forth in Section3.5(c). “Banamex” shall mean Banco Nacional de México, S.A., integrante del Grupo Financiero Banamex, a sociedad anónima organized under the laws of México and authorized to provide banking services in México. “Base Rate” shall mean, for any day, the higher of: (a) 0.50% per annum above the latest Federal Funds Rate and (b) the rate of interest in effect for such day as publicly announced from time to time by the Administrative Agent in the city in which the Administrative Agent’s Payment Office is located as its “reference rate.” The “reference rate” is a rate set based upon various factors, including the Administrative Agent’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above or below such announced rate. Any change in the “reference rate” (occasionally referred to as the “prime rate”) announced by the Administrative Agent shall take effect at the opening of business on the day specified in the public announcement of such change. “Base Rate Loan” shall mean a Dollar Loan that bears interest based upon the Base Rate. “Borrower” shall have the meaning set forth in the preamble. “Business” shall mean any business in which the Borrower or any of its Subsidiaries was engaged on the Restatement Date and any business related, ancillary or complementary to such business. “Business Day” shall mean any day other than a Saturday or Sunday and: (a) other than any other day on which commercial banks in New York City, New York, the city in which the Administrative Agent’s Payment Office is located (only with respect to the determination of the Base Rate) or México City, México are authorized or required by law to close, and (b) if the applicable Business Day relates to the determination of LIBOR, shall mean a day on which dealings are carried on in the London interbank eurodollar market. “Capital Adequacy Regulation” shall mean any guideline, request or directive of any central bank or other Governmental Authority, or any other law, rule or regulation, whether or Credit Agreement 3 not having the force of law, in each case regarding capital adequacy of any bank (or similar entity) or of any Person controlling a bank (or similar entity). “Capitalized Lease Obligations” shall mean, with respect to any Person, all outstanding obligations of such Person in respect of Capital Leases, taken at the capitalized amount thereof accounted for as indebtedness in accordance with GAAP. “Capital Lease” shall mean any lease of any Property (whether real, personal or mixed) by any Person as lessee that, in conformity with GAAP, is required to be accounted for as a capital lease on the balance sheet of such Person. “Capital Stock” shall mean any capital stock (including preferred stock) issued by a corporation or similar ownership interests (including partes sociales and partnership interests) in any Person. “Change of Control” shall mean the occurrence of any of the following events: (a) if any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause(a): (i) such person shall be deemed to have “beneficial ownership” of all shares that such person has the right to acquire, whether such right is exercisable immediately or only after the passage of time, and (ii) such person shall not be deemed to have “beneficial ownership” of any shares solely as a result of a voting or similar agreement entered into in connection with a merger agreement or asset sale agreement), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Borrower; provided, however, that Permitted Holders beneficially own (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, in the aggregate a lesser percentage of the total voting power of the Voting Stock of the Borrower than such other person and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the Board of Directors of the Borrower (for the purposes of this clause(a), such other person shall be deemed to beneficially own any Voting Stock of a specified person held by a parent entity, if such other person is the beneficial owner, directly or indirectly, of more than 35% of the voting power of the Voting Stock of such parent entity and the Permitted Holders beneficially own, directly or indirectly, in the aggregate a lesser percentage of the voting power of the Voting Stock of such parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of such parent entity), (b) individuals who on the Restatement Date constituted the Board of Directors of the Borrower (together with any new directors whose election by such Board of Directors or whose appointment or nomination for election by the shareholders of the Borrower was approved by a vote of a majority of the directors of the Borrower then still in office who were either directors on the Restatement Date or whose appointment, election or nomination for election was approved directly or indirectly by the Permitted Holders or Credit Agreement 4 by directors previously so approved) cease for any reason to constitute a majority of the Board of Directors of the Borrower then in office, (c) the adoption of a plan relating to the liquidation or dissolution of the Borrower; provided, however, that this clause(c) shall not be applicable to: (i) a Guarantor consolidating with, merging into or transferring all or part of its Properties to the Borrower or (ii) the Borrower merging with an Affiliate of the Borrower solely for the purpose and with the sole effect of reincorporating the Borrower in another jurisdiction, or (d) the merger or consolidation of the Borrower with or into another Person or the merger of another Person with or into the Borrower, or the sale of all or substantially all the Property of the Borrower (determined on a consolidated basis) to another Person other than a transaction in which holders of securities that directly or indirectly represented 100% of the Voting Stock of the Borrower immediately prior to such transaction (or other securities into which such securities are converted as part of such merger or consolidation transaction) own directly or indirectly at least a majority of the voting power of the Voting Stock of the transferee Person or the surviving Person in such merger or consolidation transaction immediately after such transaction. “Closing Date” shall mean December 4, 2006. “Code” shall mean the Internal Revenue Code of 1986 of the United States and the regulations promulgated and rulings issued thereunder. “COFETEL” shall mean the Comisión Federal de Telecomunicaciones, an agency of the SCT. “Commitments” shall mean the Dollar Commitments and the Peso Commitments. “Communications” shall have the meaning set forth in Section10.2(d). “Consolidated Basis” shall mean, initially, the combined Financial Statements of the Borrower and its Subsidiaries (including the Avantel Companies) and for periods in which the Avantel Companies are consolidated with the Borrower, the consolidated Financial Statements of the Borrower and its Subsidiaries, in each case, where applicable, excluding the Unrestricted Subsidiaries but including Immaterial Subsidiaries, even if not Guarantors. “Consolidated EBITDA” shall mean, for any period (on a Consolidated Basis for the Borrower and its Subsidiaries determined in accordance with GAAP): (a) the income from operations for such period plus (b) depreciation of fixed or capital assets and amortization of intangibles and leasehold improvements for such period included in the calculation of income from operations. “Consolidated EBITDA to Interest Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) divided by (b) the Consolidated Interest Expense, in each case determined for the four most Credit Agreement 5 recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Indebtedness” shall mean, as of any date of determination, all Indebtedness (including the Loans) of the Borrower and its Restricted Subsidiaries determined on a Consolidated Basis. “Consolidated Interest Expense” shall mean, for any period, all interest, fees, premia and similar payments payable by the Borrower and its Restricted Subsidiaries with respect to Indebtedness (including the Loans) and/or Contingent Obligations during such period, determined on a Consolidated Basis, in accordance with GAAP, and when determined for a future period, assuming no unscheduled reduction in principal, increase in Indebtedness or Contingent Obligations or change in applicable interest rates. “Consolidated Senior Indebtedness” shall mean Consolidated Indebtedness excluding Permitted Subordinated Indebtedness. “Consolidated Senior Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Senior Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Consolidated Total Indebtedness to EBITDA Ratio” shall mean, at any date of determination, the ratio (expressed as a decimal) of: (a) Consolidated Indebtedness as at such date divided by (b) Consolidated EBITDA (determined excluding the Unrestricted Subsidiaries but including the Immaterial Subsidiaries even if not Guarantors) for the four most recent fiscal quarters ending on or before such date (as applicable, determined on a pro forma basis as if the Acquisition had occurred at the beginning of such four fiscal quarter period). “Contingent Obligation” shall mean (without duplication): (a) the face amount of all letters of credit, performance bonds and similar instruments, including fianzas (excluding any such amounts for which a reimbursement obligation exists and any such instrument to the extent it secures the payment of Indebtedness), (b) a guarantee, an indemnity obligation in respect of a guarantee or performance bond (including a fianza), an endorsement or an aval, (c) all liabilities secured by any Lien on any Property of the applicable Person, whether or not such liabilities have been assumed by such Person, (d) a contingent agreement to purchase or to furnish funds for the payment or maintenance of, or otherwise to be or become contingently liable under or with respect to, any Indebtedness, other obligations, net worth, working capital or earnings of any Person, (e) a guarantee of the payment of dividends or other distributions upon the Capital Stock of any Person, (f) an agreement to purchase, sell or lease (as lessee or lessor) Property or services, primarily in each case for the purpose of enabling a debtor to make payment of its obligations, or (g) an agreement to assure a creditor against loss; in each case including causing a bank or other Person to issue a letter of credit or other similar instrument for the benefit of any Person, but excluding endorsement for collection or deposit in the ordinary course of business. The amount of any Contingent Obligation of any Person shall be deemed to be an amount equal Credit Agreement 6 to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such Person is required to perform thereunder) as determined in good faith. “Control” of any Person shall mean possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of Voting Stock, by contract or otherwise. “Covered Taxes” shall have the meaning set forth in Section3.1(a). “Credit Party” shall mean the Borrower or a Guarantor. “Credit Party Affiliate” shall mean an Affiliate of a Credit Party. “Customer Premises Equipment” shall mean equipment owned by the Borrower or a Restricted Subsidiary that is either leased or sold on an installment basis to a customer of the Borrower or such Restricted Subsidiary in connection with the provision of telecommunications services to such customer by the Borrower or a Restricted Subsidiary. “Default” shall have the meaning set forth in Section7.1. “Default Rate” shall mean, at any time of determination: (a) with respect to Dollar Loans, the interest rate(s) then applicable to such Dollar Loans plus 2% per annum, and (b) with respect to Peso Loans: (i) two multiplied by (ii) the Peso Rate, and (c) with respect to other Obligations, the Base Rate plus the Applicable Base Rate Margin plus 2% per annum. “Disqualified Stock” shall mean, with respect to the Borrower, any Capital Stock that by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable at the option of the holder) or upon the happening of any event: (a) matures or is mandatorily redeemable (other than redeemable only for Capital Stock of the Borrower that is not itself Disqualified Stock) pursuant to a sinking fund obligation or otherwise, (b) is convertible or exchangeable at the option of the holder for Indebtedness or Disqualified Stock, or (c) is mandatorily redeemable or must be purchased upon the occurrence of certain events or otherwise, in whole or in part, in each case on or prior to the first anniversary of the Maturity Date; provided, however, that any Capital Stock that would not constitute Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or “change of control” occurring prior to the first anniversary of the Maturity Date shall not constitute Disqualified Stock if any such requirement only becomes operative after the repayment in full of the Obligations. Credit Agreement 7 The amount of any Disqualified Stock that does not have a fixed redemption, repayment or repurchase price shall be calculated in accordance with the terms of such Disqualified Stock as if such Disqualified Stock were redeemed, repaid or repurchased on any date on which the amount of such Disqualified Stock is to be determined pursuant to this Agreement; provided, however, that if such Disqualified Stock could not be required to be redeemed, repaid or repurchased at the time of such determination, then the redemption, repayment or repurchase price shall be the book value of such Disqualified Stock as reflected in the most recent Financial Statements of such Person. “Dollar Commitment” shall mean, with respect to each Lender providing such a commitment, the Dollar amount set forth opposite its name on Schedule2.1 under the heading “Dollar Commitments.” “Dollar Lender” shall mean a Lender with a Dollar Commitment or Dollar Loan. “Dollar Loans” shall mean the Loans in Dollars provided to the Borrower by the Lenders with Dollar Commitments. “Dollar/Peso Equivalent” shall mean, with respect to any monetary amount in Dollars or Pesos, at any time of determination thereof, the amount of Pesos or Dollars (as applicable) determined by the Administrative Agent by converting either such currency into the other currency at the Exchange Rate. “Dollars” or “$” or “US$” shall mean the lawful currency of the United States of America. “Dollar Tranche” shall mean the portion of the funding provided pursuant to the Commitments denominated in Dollars. “Eligible Assignee” shall mean: (a) a Mexican Financial Institution, (b) an Export Credit Agency or (c) a Foreign Financial Institution resident in a jurisdiction that is party to a treaty with México for the avoidance of double taxation entitled to the benefits of such treaty and to the reduced rate established in such treaty for the type of interest granted therein; provided that no Credit Party or Subsidiary may be an Eligible Assignee. “Environmental Law” shall mean any federal, national, multilateral, state, local or other law, statute, common law duty, rule, regulation, ordinance or code, together with any administrative order, directed duty, request, license, authorization and permit of, and agreement with, any Governmental Authority, in each case relating to environmental, health, safety and/or land use matters. “ERISA” shall mean the Employee Retirement Income Security Act of 1974 of the United States and the regulations promulgated and rulings issued thereunder. “ERISA Affiliate” shall mean each person (as defined in Section3(9) of ERISA) who together with the Borrower or any Subsidiary would be deemed to be a “single employer:” (a) within the meaning of Section414(b), (c), (m) or (o) of the Code or (b) as a result of the Borrower or any Subsidiary being or having been a general partner of such person. Credit Agreement 8 “ERISA Plan” shall mean: (a) any pension plan (as defined in Section3(2) of ERISA), that is maintained or contributed to by (or to which there is an obligation to contribute of) any Credit Party or an ERISA Affiliate and (b) each such plan for the five year period after the latest date on which any Credit Party or an ERISA Affiliate maintained, contributed to or had an obligation to contribute to such plan. “Exchange Rate” shall mean, on any date of determination, the Peso/Dollar exchange rate published by Banco de México in the Federal Official Gazette (Diario Oficial de la Federación) as the rate “para solventar obligaciones denominadas en moneda extranjera pagaderas en la República Mexicana” on such date; provided that if Banco de México ceases to publish such exchange rate or a substitute rate therefor, then the Exchange Rate shall be calculated by using the Peso/Dollar spot exchange rate (if any) published by Banamex as of the close of business on the preceding Mexican Business Day. “Excluded Taxes” shall have the meaning set forth in Section 3.1(a). “Existing Credit Agreement” shall have the meaning set forth in the recitals. “Existing Lenders” shall mean the following Lenders:Citicorp North America Inc., Banamex, Comerica Bank and HSBC México, S.A. Institución de Banca Múltiple Grupo Financiero HSBC. “Existing Loans” shall have the meaning set forth in Section 2.3(b). “Export Credit Agency” shall mean an official non-Mexican financial institution for the promotion of exports registered in Book I (Libro I) Section 5 (Sección 5) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of the Rule 3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article 196-II of the Mexican Income Tax Law (or any successor provision). “Expropriation Event” shall mean: (a) any condemnation, nationalization, rescate, temporary seizure, seizure, expropriation or similar act by (or on behalf of) a Governmental Authority of all or a material part of the Network and/or the other Property of the Borrower or any Subsidiary and/or of its Capital Stock, (b) any assumption by (or on behalf of) a Governmental Authority of control of all or a material part of the Property or business operations of the Borrower or any Subsidiary and/or of its Capital Stock, (c) any taking of any action by (or on behalf of) a Governmental Authority for the dissolution or disestablishment of the Borrower or any Subsidiary, (d) any taking of any action by (or on behalf of) a Governmental Authority that would prevent the Borrower and its Subsidiaries from carrying on their business or operations or a substantial part thereof or (e) any other act or series of acts attributable to a Governmental Authority; that in respect of the foregoing clauses(a) through (e) individually or in the aggregate, in the reasonable judgment of the Required Lenders, has resulted in, or could reasonably be expected to result in, a Material Adverse Change. “Federal Funds Rate” shall mean, for any day, the rate set forth in the weekly statistical release designated as H.15(519), or any successor publication, published by the Federal Reserve Credit Agreement 9 Bank of New York on the preceding New York Business Day opposite the caption “Federal Funds (Effective)”; or, if for any relevant day such rate is not so published on any such preceding New York Business Day, then the rate for such day shall be the arithmetic mean as determined by the Administrative Agent of the rates for the last transaction in overnight Federal funds arranged before 9:00a.m. (New York City time) on that day by each of three leading brokers of Federal funds transactions in New York City selected by the Administrative Agent. “Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve System of the United States and any Governmental Authority succeeding to any of its functions. “Federal Telecommunications Law” shall mean the Mexican Federal Telecommunications Law (Ley Federal de Telecomunicaciones), adopted in June 1995. “Financial Statements” shall mean, with respect to any Person, such Person’s quarterly or annual balance sheet and statements of income, stockholders’ equity and cash flows for such fiscal period and for the period from the beginning of the then-current Fiscal Year to the end of such period, together with all notes thereto and with comparable figures for the corresponding period of the previous Fiscal Year. In the Credit Parties’ case, unless otherwise specified, all such Financial Statements shall be prepared on a Consolidated Basis. “Financing Documents” shall mean this Agreement, the Notes and the fee letter described in Section2.7; it being understood that such fee letter is confidential and shall not be distributed to any Person other than the parties thereto and their representatives or as otherwise permitted under such fee letter and that all fees payable under such letter (other than the Administrative Agency Fee, of which the first quarterly installment has been paid) have been paid by the Borrower. “Financing Parties” shall mean the Agents and the Lenders. “Fiscal Year” shall mean a calendar year. “Foreign Financial Institution”shall mean a bank or financial institution which is (or its main office is, if lending through a branch or agency) registered in Book I (Libro I) Section 1 (Sección1) of the Foreign Banks, Financial Entities, Pension and Retirement Funds and Investment Funds Registry (Registro de Bancos, Entidades de Financiamiento, Fondos de Pensiones y Jubilaciones y Fondos de Inversión del Extranjero) maintained by Hacienda for purposes of Rule3.21.2 of the Resolución Miscelánea Fiscal for the year 2006 and Article195-I of the Mexican Income Tax Law (or any successor provisions). “Foreign Investment Law” shall mean the Mexican Foreign Investment Law (Ley de Inversión Extranjera). “GAAP” shall mean generally accepted accounting principles in Mexico in effect from time to time, applied on a consistent basis both as to classification of items and amounts. “Governmental Approval” shall mean the Material Concessions and any other action, order, authorization, consent, approval, right, franchise, license, lease, ruling, permit, tariff, rate, certification, exemption, filing or registration by or with any Governmental Authority. Credit Agreement 10 “Governmental Authority” shall mean any government, governmental department, commission, board, bureau, agency, regulatory authority, instrumentality, judicial or administrative body, domestic, foreign or multilateral, federal, state, local or otherwise, having jurisdiction over the matter(s) in question. “Guarantors” shall mean the Subsidiaries of the Borrower (other than the Immaterial Subsidiaries and the Unrestricted Subsidiaries). “Hacienda” shall mean the Ministry of Finance and Public Credit (Secretaría de Hacienda y Crédito Público), a ministry of the Mexican government. “Hedging Agreement” shall mean any agreement, whether or not in writing, relating to any transaction that is a rate swap, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap or option, bond, note or bill option, interest rate option, forward foreign exchange transaction, cap, collar or floor transaction, currency swap, cross-currency rate swap, swaption, currency option or any other, similar transaction (including any option to enter into any of the foregoing) or any combination of the foregoing, and, unless the context otherwise clearly requires, any master agreement relating to or governing any or all of the foregoing. “Immaterial Subsidiary” shall mean at any time any Subsidiary of the Borrower that meets the following criteria at such time: (a) such Subsidiary is Telecom Networks, Inc., Instalaciones y Contrataciones S.A. de C.V., Impulsora e Inmobiliaria Regional S.A. de C.V., Servicios Axtel S.A. de C.V., Conectividad Inalámbrica 7GHZ, S. de R.L., Avantel Recursos S.A. de C.V., Avantel Telecomunicaciones S.A. de C.V., Avantel Equipos S.A. de C.V., Avantel Servicios S.A. de C.V. or any other Subsidiary of the Borrower designated in writing by the Borrower to the Administrative Agent as an Immaterial Subsidiary, (b) at all times such Subsidiary’s portion of Consolidated EBITDA is less than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries for the four fiscal quarter period most recently ended, (c) such Subsidiary holds less than 5% of the consolidated assets of the Borrower and its Subsidiaries on a Consolidated Basis, (d) the loss of the Properties held by such Subsidiary, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (e) such Subsidiary does not hold a Material Concession, and (f) the designation of such Subsidiary as an Immaterial Subsidiary has not been withdrawn by the Borrower in accordance with Section6.2(j)(iii). The Immaterial Subsidiaries are Restricted Subsidiaries but not Guarantors. “Indebtedness” shall mean, for any Person (without duplication): (a) indebtedness for borrowed money, (b) obligations evidenced by bonds, debentures, notes, commercial paper, bills of exchange or other instruments (other than rental obligations under operating leases, whether or not evidenced by notes), (c) obligations to pay the deferred purchase price of Property or services (excluding trade accounts not in default and payable in the ordinary course of business within 180 days of the furnishing of the goods or services), Credit Agreement 11 (d) reimbursement obligations of such Person that are due and payable in respect of letters of credit, performance bonds or similar instruments, including fianzas, (e) all liabilities secured by any Lien on any Property of such Person, whether or not such liabilities have been assumed by such Person, (f) Capitalized Lease Obligations (other than the Avantel/Telmex IRU), (g) net obligations in respect of any interest rate protection agreement or any currency swap, cap or collar agreement or similar arrangement entered into by such Person providing for the transfer or mitigation of interest rate, currency or other risks either generally or under specific contingencies (but without regard to any notional principal amount relating thereto), and (h) Contingent Obligations relating to any of the foregoing Indebtedness. “Indemnified Liabilities” shall have the meaning set forth in Section10.5. “Indemnified Person”shall have the meaning set forth in Section10.5. “Information” shall have the meaning set forth in Section 10.21. “Information Memorandum” shall mean the Confidential Information Memorandum, dated January 2007, prepared by the Credit Parties in connection with the syndication of the Loans. “Interest Period” shall mean with respect to any Loan: (i) with respect to Dollar Loans, the period from the end of the preceding Interest Period (or, in the case of the first Interest Period, the Restatement Date) to the corresponding day of the month one or three months thereafter, as selected by the Borrower, and (ii) with respect to Peso Loans, the period from the end of the preceding Interest Period (or, in the case of the first Interest Period, the Restatement Date) to the corresponding day of the following calendar month; provided that if an Interest Period would end on a day that is not a Business Day, it shall end on the next succeeding Business Day unless such day falls in the next succeeding calendar month in which case the Interest Period shall end on the next preceding Business Day, provided further that no Interest Period may end after the Maturity Date or after the first Principal Payment Date occurring after the commencement of such Interest Period. “Investment” in any Person shall mean (without duplication): (a) the acquisition (whether for cash, securities, other Property, services or otherwise) or holding of Capital Stock or Indebtedness of such Person, or any agreement to make any such acquisition or to make any capital contribution to such Person, and (b) the making of any deposit with, or provision of Indebtedness to, such Person. “Judgment Currency” shall have the meaning set forth in Section10.16(a). “Judgment Currency Conversion Date” shall have the meaning set forth in Section10.16(a). Credit Agreement 12 “Lead Arranger” shall mean Citigroup Global Markets Inc. “Lenders” shall have the meaning set forth in the preamble. “Lending Office” shall mean, as to any Lender, the office(s) of such Lender specified as its “Lending Office” on Schedule10.2 or such other office(s) as such Lender from time to time may notify the Borrower and the Administrative Agent in writing. “LIBOR” applicable to any Interest Period shall mean: (a) the arithmetic mean (rounded upwards, if necessary, to the next 1/100th of 1%) of the offered rates for deposits in Dollars for a period equal (or substantially equal) to such Interest Period quoted on the second Business Day before the first day of such Interest Period, as such rates appear on the display designated as page “LIBO” on the Reuters Monitor Money Rates Service (or such other page as may replace the “LIBO” page on that service for the purpose of displaying the London interbank offered rates of major banks) (the “Reuters Screen LIBO Page”) as of 11:00a.m. (London time) on such date, if at least two such offered rates appear on the Reuters Screen LIBO Page, or (b) if, as of 11:00a.m. (London time) on any such date, such rate does not appear on the Reuters Screen LIBO Page, then the arithmetic mean (rounded upwards, if necessary, to the next 1/100th of 1%) of the rate for deposits in Dollars for a period equal (or substantially equal) to such Interest Period that are offered to the Administrative Agent by two or more leading banks in the London interbank market; in each case as determined by the Administrative Agent and notified to the Dollar Lenders and the Borrower on such second prior Business Day (or, with respect to any LIBOR Loans commencing on the Restatement Date, on the Restatement Date). “LIBOR (Reserve Adjusted)” shall mean, with respect to a LIBOR Loan for the relevant Interest Period, the quotient (rounded upwards, if necessary, to the nearest 1/100th of 1%) of: (a) LIBOR for such Interest Period divided by (b) one minus the Reserve Requirement applicable to such Interest Period. “LIBOR Loan” shall mean a Dollar Loan that bears interest based upon LIBOR (Reserve Adjusted). “Lien” shall mean, with respect to any Property of any Person, any mortgage, deed of trust, hypothecation, security trust, fiduciary transfer of title, assignment by way of security, lien, pledge, charge, sale and lease-back arrangement, easement, servitude, servidumbre, trust arrangement or security interest or encumbrance of any kind in respect of such Property, or any preferential arrangement having the practical and/or economic effect of constituting a security interest with respect to the payment of any obligation with, or from the proceeds of, any Property of any kind (and a Person shall be deemed to own subject to a Lien any Property that it has acquired or holds subject to the interest of a vendor or lessor under any conditional sale agreement, Capital Lease or other title retention agreement relating to such Property). For the purpose of clarification, a Lien shall include any sales (including “true sales”) of Property in connection with any securitization or similar transaction. Credit Agreement 13 “Loans” shall mean the Dollar Loans and the Peso Loans. “Material Adverse Change” shall mean: (a) a material adverse change in the operations, business and/or condition (financial or otherwise) of the Credit Parties taken as a whole since December31, 2005, or (b) an impairment of the ability of the Credit Parties to perform any of their respective material obligations under any Financing Document.For purposes hereof, a Material Adverse Change shall not be deemed to have occurred to the extent that such change with respect to the Credit Parties taken as a whole is as a result of a condition or event related solely to the Avantel Companies and such condition or event was existing prior to or as of the time of the Acquisition. “Material Concession” shall mean the concessions of the Borrower and its Subsidiaries listed on Schedule6.1(k)(1). “Material Document” shall mean the Material Concessions and the Acquisition Documentation. “Material Obligations” shall have the meaning set forth in Section7.1(b). “Maturity Date” shall mean the Principal Payment Date in February 2012. “Mexican Business Day” shall mean any day other than a Saturday or Sunday and other than any other day on which commercial banks in México City, México are authorized or required by law to close. “Mexican Financial Institution” shall mean a commercial bank organized under the Credit Institutions Law (Ley de Instituciones de Crédito) of México. “México” shall mean the United Mexican States. “Moody’s” shall mean Moody’s Investors Service, Inc. “Net Worth” shall mean the consolidated net worth of the Credit Parties, determined on a Consolidated Basis. “Network” shall mean the public telecommunications network (red pública de telecomunicaciones) (including the fiber optic cable, cable border crossings, interconnection points, switching centers and operating and office support systems and facilities) of the Credit Parties for the provision of telecommunications services (including any special or value-added telecommunications services) that the Credit Parties may offer from time to time. “New Lenders” shall have the meaning set forth in the recitals. “New York Business Day” shall mean any day other than a Saturday or Sunday and other than any other day on which commercial banks in New York City, New York are authorized or required by law to close. Credit Agreement 14 “Non-U.S. Pension Plan” shall mean any plan, fund (including any superannuation fund) or other similar program established or maintained outside the United States of America by the Borrower or any Restricted Subsidiary primarily for the benefit of employees of the Borrower or any Restricted Subsidiary residing outside the United States of America, which plan, fund or other similar program provides (or results in) retirement income, a deferral of income in contemplation of retirement or payments to be made upon termination of employment, and which plan is not subject to ERISA or the Code. “Note” shall mean a non-negotiable promissory note (pagaré no negociable) executed by the Borrower (and executed por aval by the Guarantors) in favor of a Lender pursuant to Section2.2, substantially in the form of ExhibitA-1 (for Dollar Loans) or ExhibitA-2 (for Peso Loans). “Notice of Borrowing” shall mean a notice to the Administrative Agent substantially in the form of ExhibitB. “Notice Office” shall mean the office of the Administrative Agent identified on Schedule10.2 as its office for notices or such other office as the Administrative Agent may specify from time to time to the other parties hereto. “Obligations” shall mean all loans, advances, debts, liabilities and other payment obligations of every kind and description, howsoever arising, owed by a Credit Party under a Financing Document (whether or not evidenced by any note or other instrument and whether or not for the payment of money), direct or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, including all interest, fees, charges, expenses, Indemnified Liabilities and Attorney Costs payable by a Credit Party. “Ordinary Course of Business” shall mean, with respect to any sale, assignment, transfer, conveyance, lease or other disposition of any Property of the Borrower or any Restricted Subsidiary, any such transaction that is in the ordinary course of business of the Borrower or such Restricted Subsidiary and consistent with practices in the Mexican telecommunications industry, including: (a) any single transaction (or series of related transactions) relating to Property having a book value (under GAAP) of $25,000,000 (or its equivalent in any other currency) or less, (b) leases and/or sales of Customer Premises Equipment to customers, (c) divestitures of obsolete assets and (d) sales or other dispositions of assets for the purpose of upgrading or replacing such assets with assets of equal or greater value and utility (so long as the replacement of such assets shall be effected substantially contemporaneously with such sale or other disposition); provided that, except for transactions described in clause(b), any single such transaction (or series of related transactions) relating to Property having a book value under GAAP in excess of $25,000,000 (or its equivalent in any other currency) shall not be considered to be in the Ordinary Course of Business. “Organizational Documents” shall mean, with regard to any Person: (a) its articles of incorporation or other similar document, (b) its estatutos sociales, by-laws or other similar document, (c) any certificate of designation or instrument relating to the rights of preferred stockholders or other equity holders of such Person, and (d) any stockholder rights agreement, registration rights agreement or other similar agreement relating to such Person. Credit Agreement 15 “Other Taxes” shall mean any present or future stamp, court or documentary taxes or any other excise or property taxes or charges of a similar nature that are levied by any Governmental Authority and that arise from any payment of any Obligations or from the execution, delivery, performance, enforcement or registration of, or otherwise with respect to, any Financing Document. “Participant” shall have the meaning set forth in Section10.8(c). “Payment Date” shall mean, as to any Loan, the Business Day at the end of each Interest Period applicable thereto (i.e., the Business Day to which an Interest Period runs even though such Business Day is not within such Interest Period). “Payment Office” shall mean, with respect to payments in Dollars, the Administrative Agent’s Payment Office, and with respect to payments in Pesos, the Peso Agent’s Payment Office. “Permitted Acquisition” shall mean the purchase or acquisition by the Borrower or a Restricted Subsidiary of the Capital Stock or Properties of another Person or a business unit or other integrated operations of another Person, which in each such case shall engage in the Business; provided that: (a) after giving effect to such purchase or acquisition of Capital Stock, such Person shall be a wholly-owned Subsidiary of the Borrower, (b) immediately before and after giving effect thereto, no Unmatured Default or Default then exists or would result therefrom, and (c) the Borrower is in compliance with the financial covenants set forth in Section6.2(g), calculated on a pro forma basis (for a period, in the case of the ratios, of the four fiscal quarters most recently ended for which Financial Statements have been prepared) as though such purchase or acquisition had occurred at the beginning of such period, as evidenced by a certificate of an Authorized Officer of the Borrower delivered to the Administrative Agent demonstrating such compliance. “Permitted Dollar Investments” shall mean any of the following, denominated and payable in Dollars: (a) securities issued or directly and fully guaranteed by the United States government or any agency or instrumentality thereof with a maturity of less than one year, (b) certificates of deposit and eurodollar time deposits with a maturity of not later than six months, bankers’ acceptances with a maturity of not later than six months and overnight bank deposits, in each case with any U.S. commercial bank of recognized stature having capital and surplus in excess of $500,000,000 and having a commercial paper rating (or the holding company thereof having a commercial paper rating) of “A-1” or better by S&P or “P-1” or better by Moody’s, and that is a member of the Federal Reserve System, (c) commercial paper rated “A-1” or better by S&P or “P-1” or better by Moody’s with a maturity of less than one year, (d) guaranteed investment contracts with a maturity of less than one year and entered into with (or fully guaranteed by) financial institutions whose long-term unsecured non-credit enhanced indebtedness is rated “A-” or better by S&P or “A2” or better by Moody’s, and (e) investments in money market funds having a rating from each of S&P and Moody’s in the highest investment category granted thereby; provided that, notwithstanding the foregoing, no Permitted Dollar Investments shall be permitted with a maturity of later than the next Payment Date for any Loan unless, after giving effect to such later maturing Permitted Dollar Investments, other Permitted Dollar Investments having a maturity of not later than such next Payment Date remain in an Credit Agreement 16 amount equal to the aggregate amount of the principal, if any, and interest payment scheduled to be payable on such next Payment Date for any Loan (determined using the interest rate(s) applicable to the Loans on the date of determination as the interest rate(s) applicable until such next Payment Date). “Permitted Hedging Obligations” shall mean obligations of a Person under Hedging Agreements that are (or were) entered into by such Person in the ordinary course of business for the purpose of directly mitigating risks associated with: (a) raw materials purchases, (b) interest or currency exchange rates, (c) operating expenses or other anticipated obligations of such Person or (d) other liabilities, commitments or assets held or reasonably anticipated by such Person, but not for speculative purposes. “Permitted Holders” shall mean: (a) any Person that is an Affiliate of the Borrower prior to an event giving rise to a Change of Control (and not established as an Affiliate in order to effect what would otherwise be a Change of Control) and (b) each of the following shareholders of the Borrower: Thomas Milmo Zambrano, Ma. Luisa Santos de Hoyos, Alberto Santos de Hoyos, Tomás Milmo Santos, Impra Café, S.A. de C.V., Alberto Garza Santos, David Garza Santos, Federico Garza Santos, Marcela Garza Santos, Yolanda Garza Santos, Blackstone Capital PartnersIII Merchant Banking Fund, L.P., Blackstone Family Investment PartnershipIII, L.P., New Hampshire Insurance Company, LAIF X sprl and Citigroup, Inc., and their respective Affiliates, heirs, legal representatives and successors. “Permitted Investments” shall mean: (a) with respect to Dollars, Permitted Dollar Investments, and (b) with respect to Pesos, Investments in any of the following, denominated and payable in Pesos: (i) obligations with a maturity of less than one year that are direct obligations of the Mexican government or of entities having the statutory guarantee of the Mexican government, or obligations that are expressly and unconditionally guaranteed by the Mexican government, (ii) obligations with a maturity of less than one year of Mexican commercial banks of recognized stature, supervised by the Mexican National Banking and Securities Commission, with a capital and surplus of at least $250,000,000 (or its equivalent in other currencies); provided that the aggregate Investments of the Credit Parties in Mexican commercial banks not having Mexican domestic ratings of AA+(mex) or above from Fitch and mxA+ or above from S&P shall not exceed $25,000,000 (or its equivalent in Pesos) at any time, (iii) commercial paper of Mexican corporations with a maturity of less than one year and rated at least “A3” by Standard & Poor’s, S.A. de C.V., and (iv) repurchase agreements with a maturity of less than one year, in each case related to any of the Investments described in clauses(i) through (iii), and that are fully collateralized by such Investments, with any Mexican commercial Credit Agreement 17 bank that meets the criteria outlined in clause(ii); provided that the aggregate amount invested in such repurchase agreements shall not exceed $25,000,000 (or its equivalent in Pesos) at any time. “Permitted Joint Venture/Partnership” shall mean a joint venture or partnership to which a Credit Party is party; provided that at the time of, and after giving effect to, any investment by such Credit Party in a joint venture or partnership, such joint venture or partnership is (a) a Guarantor or is an Unrestricted Subsidiary meeting the requirements of Section6.2(j)(iv) or (b) if such joint venture or partnership is neither a Guarantor nor an Unrestricted Subsidiary, at least 80% of the Consolidated EBITDA of the Borrower and its Subsidiaries on a pro forma basis for the last four fiscal quarters is derived from Credit Parties. “Permitted Lien” shall have the meaning set forth in Section6.2(a). “Permitted Refinancing” shall mean a refinancing, refunding, renewal or extension of any Indebtedness, provided that: (a) the principal amount of any such Indebtedness is not increased above the principal amount thereof outstanding immediately prior to such refinancing, refunding, renewal or extension, (b) the direct and contingent obligors with respect to such Indebtedness are not changed, (c) such Indebtedness shall not be secured by any Property other than the Property securing the Indebtedness being refinanced, refunded, renewed or extended and (d) if Permitted Subordinated Indebtedness is being refinanced, refunded, renewed or extended, then such Indebtedness shall be subordinated to the Obligations at least to the same extent as the Permitted Subordinated Indebtedness being refinanced, refunded, renewed or extended. “Permitted Subordinated Indebtedness” shall mean unsecured Indebtedness for borrowed money junior to and subordinate to the Obligations on terms and conditions satisfactory to the Required Lenders, including no principal payments thereon to be due prior to the later of the first anniversary of the Maturity Date and payment in full of the Obligations and no other payments to be made thereon if an Unmatured Default or Default exists or would result therefrom. “Person” shall mean an individual, partnership, joint venture, corporation, limited liability company, trust, unincorporated organization, Governmental Authority or other entity of whatever nature. “Peso Agent” shall mean Banamex. “Peso Agent’s Payment Office” shall mean, with respect to payments in Pesos, the address for such payments to the Peso Agent set forth on Schedule10.2 or such other address as the Peso Agent may specify from time to time to the other parties hereto. “Peso Commitment” shall mean, with respect to each Lender providing such a commitment, the Peso amount set forth opposite its name on Schedule2.1 under the heading “Peso Commitments.” “Peso Lender” shall mean a Lender with a Peso Commitment or a Peso Loan. “Peso Loans” shall mean the Loans in Pesos provided to the Borrower by the Lenders with Peso Commitments. Credit Agreement 18 “Peso Rate” applicable to any Interest Period with respect to Peso Loans shall mean the Interbank Interest Equilibrium Rate (Tasa de Interés Interbancaria de Equilibrio) (the “TIIE”) for a designated maturity of 28 days, as most recently calculated and published in the Federal Official Gazette (Diario Oficial de la Federación) by Banco de México on the commencement of such Interest Period (and, if such date shall not be a Mexican Business Day, the immediately preceding Mexican Business Day). “Pesos” or “P$” shall mean the lawful currency of the United Mexican States. “Peso Tranche” shall mean the portion of the funding provided pursuant to the Commitments denominated in Pesos. “Platform” shall have the meaning set forth in Section10.2(d). “Principal Payment Date” shall mean the last Business Day of each February, May, August and November, beginning with February 2010, until the Maturity Date. “Process Agent” shall have the meaning set forth in Section4.1(h). “Property” shall mean any right or interest in or to property, assets, rights or revenues of any kind whatsoever, whether real, personal or mixed, whether existing or future and whether tangible or intangible, including intellectual property. “Pro Rata Share” shall mean, as to any Lender at any time, the percentage equivalent (expressed as a decimal, rounded to the tenth decimal place, with .00000000005 rounded upward) at such time of such Lender’s Loans and unused Commitments then outstanding divided by the combined Loans and unused Commitments then outstanding of all Lenders; provided that if any such determination is made with respect to a particular Tranche or type of Commitment, then only the Loans and unused Commitments of the Lenders of such Tranche or type of Commitment shall be considered; and provided further that, for the purpose of such determination where both Tranches are combined, the Peso Loans shall be calculated as if they were converted into Dollars at the Exchange Rate as of the date of determination. “Register” shall have the meaning set forth in Section10.8(e). “Release Documentation” shall mean the documentation listed in Schedule6.1(j) providing for the termination and release of the Released Liens, in form and substance satisfactory to the Administrative Agent. “Released Liens” shall mean the Liens on the Properties described in Schedule6.1(j) which were terminated in accordance with the Existing Credit Agreement and as to which the Borrower shall provide evidence thereof pursuant to Section6.1(j). “Replacement Lender” shall have the meaning set forth in Section3.7. “Required Lenders” shall mean Lenders holding more than 50% of the aggregate principal amount of the Loans and unused Commitments then outstanding (or with respect to a single Tranche or type of Commitment, more than 50% of the aggregate principal amount of the Credit Agreement 19 Loans and unused Commitments outstanding under such Tranche or type of Commitment); provided that any Loans held by any Credit Party or any Credit Party Affiliate shall not be considered in any such determination (i.e., the Required Lenders, including for the following proviso, shall be determined as if such Loans and unused Commitments did not exist) and such holders shall not be entitled to vote thereon; and provided further that, for the purpose of such determination with respect to all Loans under this Agreement, the Peso Loans shall be calculated as if they were converted into Dollars at the Exchange Rate as of the date of determination. “Reserve Requirement” shall mean, relative to an Interest Period for a LIBOR Loan, the reserve percentage (expressed as a decimal) equal to the maximum aggregate reserve requirement, if any (including all basic, emergency, supplemental, marginal and other reserves and taking into account any transitional adjustments or other scheduled changes in reserve requirements), specified under regulations issued from time to time by the Federal Reserve Board or other Governmental Authorities in any jurisdiction and then applicable to assets or liabilities consisting of and including “Eurocurrency liabilities,” as defined in RegulationD (or applicable to similar liabilities under any successor or similar regulation in any jurisdiction), having a term approximately equal to such Interest Period. “Restatement Date” shall mean the date on which all conditions set forth in Article IV are satisfied. “Restricted Payment” shall mean any payment or distribution by the Borrower or a Restricted Subsidiary, directly or indirectly, whether in cash or other Property or in obligations of the Borrower or such Restricted Subsidiary: (a) of any dividends on its Capital Stock, (b) in respect of the purchase, acquisition, redemption, deduction, retirement, defeasance or other acquisition for value of any of its Capital Stock or any warrants, rights or options to acquire such Capital Stock, now or hereafter outstanding, (c) in respect of the return of any capital to its stockholders as such, (d) in connection with any distribution or exchange of assets in respect of its Capital Stock, warrants, rights, options, obligations or securities to or with its stockholders as such, (e) in return of any irrevocable capital contributions, (f) other than the Obligations, in respect of any principal, interest, fees or expenses relating to any Investment by any Credit Party Affiliates (including Indebtedness of any Credit Party owing to any Credit Party Affiliate) or (g) in respect of any Permitted Subordinated Indebtedness. “Restricted Subsidiary” shall mean a Subsidiary that is not an Unrestricted Subsidiary. For the purpose of clarification, a Restricted Subsidiary need not be a Guarantor if it is an Immaterial Subsidiary. “RPPC” shall mean the Public Registry of Property and Commerce (Registro Público de Propiedad y Comercio) of the corporate domicile of a Person organized under the laws of México or of the location of a Property, as the case may be. “S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc. “SCT” shall mean the Ministry of Communication and Transportation (Secretaría de Comunicaciones y Transportes), a ministry of the Mexican government. Credit Agreement 20 “SEC” shall mean the United States Securities and Exchange Commission. “Solvent” shall mean, with respect to any Person as of any date of determination, that, as of such date: (a) the value of the assets of such Person (both at fair value and present fair saleable value) is greater than the total amount of liabilities (including contingent and unliquidated liabilities) of such Person, (b) such Person is able to pay all liabilities of such Person as such liabilities mature, (c) such Person does not have unreasonably small capital with which to conduct its business and (d) such Person may not be declared in concurso mercantíl in accordance with Articles9, 10 and 11 of the Mexican Bankruptcy Law (Ley de Concursos Mercantiles). In computing the amount of contingent or unliquidated liabilities at any time, such liabilities shall be computed at the amount that, in light of all the facts and circumstances existing at such time, represents the amount that can reasonably be expected to become an actual or matured liability. “Subsidiary” shall mean, as to any Person: (a) any other Person who is directly or indirectly Controlled by such first Person or (b) any other Person at least 50% of the Voting Stock or the Capital Stock of which is owned by such first Person; but, with respect to the Borrower. For the purpose of the Financing Documents, any Person who is not the Borrower but would be consolidated with the Credit Parties on a Consolidated Basis shall be considered to be a Subsidiary of the Credit Party(ies) owning Capital Stock therein. Unless otherwise expressly indicated herein, reference herein to a Subsidiary refers to a Subsidiary of the Credit Parties. “Subsidiary Joinder Agreement” shall mean an agreement executed by a Guarantor in the form of ExhibitD. “Substitute Rate” shall have the meaning set forth in Section3.5(c). “Taxes” shall mean any present and future tax, assessment, levy, impost, duty, deduction, fee, withholding or other charge of whatever nature required by any Applicable Law (including any penalties or similar amounts with respect thereto or with respect to the non-payment thereof). “Telmex” shall mean Teléfonos de México, S.A. de C.V. and its Affiliates, including TelNor. “Telmex Network” shall mean the telecommunications network owned and operated by Telmex in México. “TelNor” shall mean Teléfonos del Noroeste, S.A. de C.V. “TIIE” shall have the meaning assigned thereto in the definition of “Peso Rate.” “Tranche” shall mean each of the Dollar Tranche and the Peso Tranche. “Transaction Documents” shall mean the Financing Documents and the Material Documents. “Type” shall mean a LIBOR Loan or a Base Rate Loan. Credit Agreement 21 “United States” and “U.S.” shall each mean the United States of America. “Unmatured Default” shall mean any event or circumstance that, with the giving of notice, the expiration of any grace period or both, would (if not cured, waived or otherwise remedied during such time) constitute a Default. “Unrestricted Subsidiary” shall mean at any time any Subsidiary of the Borrower that meets the following criteria at such time: (a) such Subsidiary is a newly created or acquired Subsidiary of the Borrower designated in writing by the Borrower to the Administrative Agent as an Unrestricted Subsidiary, provided that after giving effect to such designation the Borrower is in compliance with Section6.2(j), (b) the loss of the Properties held by such Subsidiary, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (c) such Subsidiary does not hold a Material Concession, and (d) the designation of such Subsidiary as an Unrestricted Subsidiary has not been withdrawn by the Borrower in accordance with Section6.2(j)(iv). “Voting Stock” shall mean Capital Stock in any Person, the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election of directors (or individuals performing similar functions) of such Person, even if the right so to vote has been suspended by the happening of such a contingency. SECTION 1.2Other Interpretive Provisions. (a) The meanings of defined terms are equally applicable to the singular and plural forms of the defined terms. (b) The words “hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a whole and not to any particular provision of this Agreement; and any subsection, Section, Article, Schedule and Exhibit references are to this Agreement unless otherwise specified. (c) The term “documents” includes any and all instruments, documents, agreements, certificates, indentures, notices and other writings, however evidenced. (d) The term “including” is not limiting and shall mean “including without limitation.” (e) Unless otherwise specified, in the computation of periods of time from a specified date to a later specified date, the word “from” shall mean “from and including,” the words “to” and “until” each shall mean “to but excluding,” and the word “through” shall mean “to and including.” (f) Unless otherwise expressly provided herein: (i) references to agreements (including this Agreement) and other documents shall be deemed to include all subsequent amendments and other modifications thereto, but only to the extent such amendments and other modifications are not prohibited by any Financing Document, and (ii) references to any Applicable Law are to be construed as including all statutory and regulatory provisions or rules consolidating, amending, replacing, supplementing, interpreting or implementing such Applicable Law. (g) The Table of Contents, captions and headings of this Agreement are for convenience of reference only and shall not affect the interpretation of this Agreement. Credit Agreement 22 (h) The Financing Documents may use several different limitations, tests or measurements to regulate the same or similar matters. All such limitations, tests and measurements are cumulative and shall be performed in accordance with their terms. Unless otherwise expressly provided herein, any reference to any action of any Agent, the Lenders or the Required Lenders by way of consent, approval or waiver shall be deemed modified by the phrase “in its/their sole good faith discretion.” (i) The Financing Documents are the result of negotiations among and have been reviewed by counsel to the Agents, the Lead Arranger, the Credit Parties and the Lenders, and are the products of all such Persons. Accordingly, they shall not be construed against the Lenders, the Lead Arranger or any Agent merely because of any such Person’s involvement in their preparation. (j) Except as specifically provided herein, any financial covenant or other provision hereof that requires the combination of Dollars and/or Pesos shall be determined in Dollars applying the Exchange Rate; provided that the exchange rate used in connection with the preparation of any income statement or other Financial Statement that, unlike a balance sheet, is based upon events that occur throughout the reporting period shall be calculated in accordance with GAAP using the Exchange Rates so published throughout the applicable period. SECTION 1.3Accounting Principles. Unless the context otherwise clearly requires, all accounting terms not expressly defined herein shall be construed, and all financial computations required under this Agreement shall be made, in accordance with GAAP. ARTICLE II THE CREDITS SECTION 2.1Amounts and Terms of Commitments. (a) Each Dollar Lender severally agrees, on the terms and conditions set forth herein, to make Dollar Loans to the Borrower on the Restatement Date in an aggregate principal amount not to exceed such Lender’s Dollar Commitment. (b) Each Peso Lender severally agrees, on the terms and conditions set forth herein, to make Peso Loans to the Borrower on the Restatement Date, in an aggregate principal amount not to exceed such Lender’s Peso Commitment. (c) The parties hereto hereby acknowledge and agree that if the Loans are not funded on the Restatement Date as a result of any failure to satisfy the requirements in Sections4.1 and 4.2, then this Agreement (and the other Financing Documents) shall immediately and automatically terminate except for such provisions hereof and thereof that (by their terms) survive termination. (d) Within the limits of each Lender’s Commitments, and subject to the other terms and conditions hereof, the Borrower may request Loans hereunder pursuant to Section2.3(a) and make prepayments under Section2.4. Loans borrowed, once repaid, may not be reborrowed except to the extent provided in Section3.2(b). Upon the making of the Loans on the Credit Agreement 23 Restatement Date, all unfunded Commitments (if any) shall immediately and automatically terminate. SECTION 2.2Notes. (a) The Loans made by each Lender shall be evidenced by one Note for each Lender per Tranche, subscribed by the Borrower and executed in guaranty (por aval) by each of the Guarantors. Each Lender shall record in its records the date, Type (for Dollar Loans) and amount of each Loan made by it and the amount of each payment of principal made by (or on behalf of) the Borrower with respect thereto. Each Lender’s record shall constitute prima facie evidence of the accuracy of the information so recorded; provided that the failure of a Lender to make, or an error in making, a notation thereon with respect to any Loan shall not limit or otherwise affect the Obligations of any Credit Party hereunder or under any such Note to such Lender. (b) Promptly upon: (i) a conversion of Dollar Loans from LIBOR Loans to Base Rate Loans or vice versa in accordance with Section2.6(g), (ii) the election of the Borrower in accordance with Section2.6(e) to change the duration of the Interest Period, (iii) the addition of a new Guarantor, (iv) any change in organizational structure pursuant to Section6.2(i) and/or (v) any assignment of Loans pursuant to Section 10.8, the Borrower and each Guarantor (por aval) shall, upon the request of the Administrative Agent, at the expense of the Borrower, promptly execute and deliver to the Administrative Agent for the account of each of the relevant Lenders, in exchange for the Note evidencing the relevant Loans of such Lender theretofore delivered to such Lender, a new Note or Notes payable to such Lender and/or such Lender’s assignee, as applicable, dated the Restatement Date, in a principal amount equal to the principal amount then outstanding of such Note and otherwise duly completed. SECTION 2.3Procedure for Borrowing. (a) The Borrower shall deliver to the Administrative Agent (by no later than 9:00a.m. (New York City time) on a day that is at least two Business Days prior to the Restatement Date) an irrevocable written notice in the form of a Notice of Borrowing, requesting that the Loans be made on the Restatement Date. Such Notice of Borrowing: (i) shall be delivered in accordance with the last paragraph of Section4.1 and (ii) shall specify: (A) the requested amounts of the Loans for each Tranche (to be requested on a pro rata basis) to be borrowed by the Borrower, and (B) for the Dollar Loans, the Type of Loans requested and, if the Dollar Loans are LIBOR Loans, the Interest Period therefor. The Administrative Agent shall promptly notify each Lender and each Existing Lender upon receipt of the borrowing request.Such Notice of Borrowing given in accordance with this Section shall be deemed to satisfy all requirements under the Existing Credit Agreement for prior notice of prepayment of the Existing Loans. (b) Subject to the conditions precedent set forth in ArticleIV, each Lender severally agrees to make the amount of its Pro Rata Share of the requested Loan of the applicable Tranche available to the Administrative Agent for the account of the Borrower (in the case of Dollar Loans) at the Administrative Agent’s applicable Payment Office and (in the case Peso Loans) at the Peso Agent’s Payment Office, in each case by 10:00a.m. (New York City time) on the Restatement Date in funds immediately available to the Administrative Agent. Upon fulfillment of the conditions precedent to disbursing the Loans in ArticleIV, the Administrative Agent shall apply the proceeds of the Loans to repay in full the outstanding Loans of the Existing Lenders under the Existing Credit Agreement (the “Existing Loans”). The Borrower hereby irrevocably Credit Agreement 24 instructs the Administrative Agent to apply the proceeds of the Loans to the payment in full of the Existing Loans as specified above.The Borrower agrees to pay on the Restatement Date to the Existing Lenders all accrued and unpaid interest on the Existing Loans and within fifteen days after demand any amounts owing under Section 3.4 of the Existing Credit Agreement (as in effect prior to the Restatement Date) in respect of the repayment of the Existing Loans to the Existing Lenders on the Restatement Date. SECTION 2.4Prepayments: The Borrower shall have the right to prepay the Loans of either or both Tranches, in whole or in part, without premium or penalty, from time to time on the following terms and conditions: (i) the Borrower shall give the Administrative Agent irrevocable written notice at its Notice Office (of which the Administrative Agent shall promptly notify each of the Lenders) of its intent to prepay the Loans of one or both Tranches and the amount of such prepayment, which notice shall be given by the Borrower at or prior to 10:00a.m. (New York City time) at least three Business Days (but no more than 30 days) before the date of such prepayment, (ii) each partial prepayment of Loans shall be in an aggregate principal amount of at least $10,000,000 (or, for the Peso Loans, the Dollar/Peso Equivalent thereof) and, if greater, in an integral multiple of $1,000,000 (or, for the Peso Loans, the Dollar/Peso Equivalent thereof), (iii) each prepayment of Loans pursuant to this paragraph shall be applied to the Loans of each Lender under the applicable Tranche in accordance with such Lender’s pro rata share of Loans under such Tranche and shall be applied within such Tranche to reduce the remaining scheduled principal repayments of such Tranche on a pro rata basis and (iv) each prepayment of Loans pursuant to this paragraph shall be applied as provided in Section2.9(d); it being understood that the Borrower shall deliver to the Administrative Agent such additional amounts (if any) necessary so that the amount allocated to the principal prepayment of the Loans is the amount indicated to be prepaid on the notice of prepayment. If such notice is given by the Borrower, then the Borrower shall make such prepayment (and the payment amount specified in such notice shall be due and payable) on the date specified therein, together with accrued interest to such date on the amount prepaid and any amounts required pursuant to Section3.4. SECTION 2.5Repayment. The Borrower shall repay the principal of all Loans in full, plus all accrued and unpaid interest thereon, on each Principal Payment Date as follows: Principal Payment Date Principal Payment on Dollar Loans Principal Payment on Peso Loans February 2010 $11,022,513.33 P$104,236,241.67 May 2010 $11,022,513.33 P$104,236,241.67 August 2010 $11,022,513.33 P$104,236,241.67 November 2010 $11,022,513.33 P$104,236,241.67 February 2011 $11,022,513.33 P$104,236,241.67 May 2011 $11,022,513.33 P$104,236,241.67 August 2011 $11,022,513.33 P$104,236,241.67 November 2011 $11,022,513.33 P$104,236,241.67 Maturity Date $22,045,026.64 P$208,472,483.31 Except to the extent otherwise specifically provided in the Financing Documents, all other Obligations shall be paid on the Maturity Date. Should the Dollar Commitments or the Peso Credit Agreement 25 Commitments not be fully drawn on the Restatement Date, then the repayment schedule for such Tranche shall be revised to reduce the scheduled repayments on a pro rata basis by an aggregate amount equal to the undrawn amount. SECTION 2.6Interest. (a) Each Dollar Loan shall bear interest on the outstanding principal amount thereof from the Restatement Date at a rate per annum equal to: (i) LIBOR (Reserve Adjusted) plus the Applicable Margin or (ii) the Base Rate plus the Applicable Base Rate Margin, as selected by the Borrower. Each Peso Loan shall bear interest on the outstanding principal amount thereof from the Restatement Date at a rate per annum equal to the Peso Rate plus the Applicable Margin. (b) Interest on each Loan shall be paid in arrears on each applicable Payment Date. Accrued interest also shall be paid on the date of any prepayment of Loans under
